DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing surface that is partially elliptical with two focal points that have different locations (claims 1 and 8) must be shown or the feature(s) canceled from the claim(s). Though the specification discloses merely that the sealing surfaces can be at least partially elliptical the specification does not disclose any further details of such and the Figures are not of sufficient size for one of ordinary skill in the art to be able to reasonably tell whether the illustrated curved portions are partially toroidal, partially elliptical with two focal points having the same locations, or partially elliptical with two focal points that have different locations. Furthermore nowhere in the description of the Figures does Applicant disclose that the illustrated curved portions of the sealing surfaces are in fact partially elliptical with two focal points that have different locations. No new matter should be entered.
As this objection is related to the below 112(a) rejection of the same limitations, Examiner notes that overcoming one would likely overcome the other. Additionally Examiner cautions Applicant that it is unclear how Applicant could add such subject matter to the Figures without introducing at least some small amount of impermissible new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 each recite the new limitation “a sealing surface that is one of…partially elliptical with two focal points that have different locations”. This limitation was not recited in the original disclosure and thus was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically regarding this limitation the original specification only mentions a surface that is “at least partially elliptical”, and does not specify what type of ellipse the surface may be shaped as, and thus does not disclose the two focal points are different. As previously discussed a sphere is a special case of an ellipse with the two focal points being in the same position, and thus Applicant’s original disclosure of “elliptical” without further description cannot be said to be limited only to those elliptical shapes with two focal points at different locations not are Applicant’s Figures of sufficient size for one of ordinary skill in the art to be able to reasonably tell whether the illustrated curved portions are partially toroidal, partially elliptical with two focal points having the same locations, or partially elliptical with two focal points that have different locations. Appropriate correction is required.
Examiner recommends canceling the “with two focal points that have different locations” limitation.

Claims 2-3, 5-7, 9-10, and 12-14 fail to meet the written description requirement at least by virtue of depending on a claim that fails to meet the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glassman et al. (US 2015/0176744).
With regard to claim 1, Glassman discloses a sealed joint system (as seen in Figs. 1, etc.), comprising: a first annular member (9) and a second annular member (11) each including opposing inner seal receiving grooves (defined by 3/5 respectively as seen in Figs. 1, etc.) and outer seal receiving grooves (defined by 4/6 respectively as seen in Figs. 1, etc.), each of the inner seal receiving grooves including a radially inwardly facing first sealing surface (3/5 respectively as seen in Figs. 1, etc.) and the outer seal receiving grooves including a radially inwardly facing second sealing surface (4/6 respectively as seen in Figs. 1, etc.); an annular dual barrier seal (7) including a pair of axially extending inner seal lips (defined by 18 and having 

claim 2, Glassman discloses that a radial width (36) of the pair of inner lips (as seen in Fig. 7) is greater than a radial width (38) of the pair of outer seal lips (as seen in Fig. 7 and as disclosed in paragraph [0036]).

With regard to claim 3, Glassman discloses that the pair of outer seal lips have a contoured inwardly facing surface (as seen in Fig. 5 at 28 facing the inner radial direction) that is concave in cross-section (as seen in Fig. 5 the surface is clearly concave) and the cross-sectional area near the sealing region having a substantially constant thickness (as disclosed in Fig. 5, etc. as there is at least some small area near the sealing region that has a substantially constant thickness in cross-section).

With regard to claim 5, Glassman discloses a retaining feature (13, as seen in Fig. 2) shaped to retain the dual barrier seal in a sealing position (as disclosed in paragraph [0029]), wherein the retaining feature extends from the web portion of the dual barrier seal (as seen in Fig. 2, etc.).

With regard to claim 6, Glassman discloses a removal feature (12, as seen in Fig. 2) shaped to allow removal of seal ring from contact with the sealing surfaces (as disclosed in paragraph [0028]), wherein the removal feature extends from or into the seal ring and the removal feature is shaped to facilitate removing the seal ring from a sealing position (as seen in Fig. 2 and described in paragraph [0029]).

claim 7, Glassman discloses that the dual barrier seal comprises an austenitic nickel-chromium alloy (as disclosed in paragraph [0021]).

With regard to claim 8, Glassman discloses a dual barrier seal (7), comprising: an annular metallic seal body (as seen in Figs. 1, etc. and disclosed in paragraphs [0021], etc.) including a pair of axially extending inner seal lips (defined by 18 and having 14/16 respectively as seen in Figs. 2, 3, etc.) and a pair of axially extending outer seal lips (defined by 19 and having 15/17 respectively as seen in Figs. 2, 3, etc.), the pair of inner seal lips are connected to the pair of outer seal lips by a radially outwardly extending web portion (20 as seen in Figs. 3, disclosed in paragraph [0022], etc.), the pair of inner seal lips being received in the inner seal receiving grooves and the pair of outer seal lips being received in the outer seal receiving grooves (as seen in Fig. 1, etc.), the pair of inner seal lips extend axially by a first dimension and the pair of outer seal lips extend axially by a second dimension (as seen in Figs. 7, etc.) which is greater than the first dimension (as disclosed in paragraph [0036]), wherein the pair of inner seal lips have a sealing surface (e.g. including 30 as seen in Fig. 6) that is one of partially toroidal or partially elliptical with two focal points that have different locations (as disclosed in paragraph [0037] the surface may be radiused, conical, spherical, etc. and as seen in Figs. 1, etc. it is an annular surface. Thus it can be considered at least partially toroidal or partially elliptical. More specifically Examiner notes the prior explanation and citation to various definitions in the response to arguments in the 08 June 2021 final office action that a toroid does not have to have a circular cross-section, such that any radiused section that is annular can be considered part of a toroid, as it the case in the Glassman reference) and that engage the radially inwardly facing first sealing surface (as seen in Figs. 1-9 such is capable of this if applicant intends to claim this as an 

With regard to claim 9, Glassman discloses that a radial width (36) of the pair of inner lips (as seen in Fig. 7) is greater than a radial width (38) of the pair of outer seal lips (as seen in Fig. 7 and as disclosed in paragraph [0036]).

With regard to claim 10, Glassman discloses that the pair of outer seal lips have a contoured inwardly facing surface (as seen in Fig. 5 at 28) that is concave in cross-section (as seen in Fig. 5) and the cross-sectional area near the sealing region having a substantially constant thickness (as disclosed in Fig. 6, etc. as there is at least some small sealing region that has a substantially constant thickness in cross-section).

With regard to claim 12, Glassman discloses a retaining feature (13, as seen in Fig. 2) shaped to retain the dual barrier seal in a sealing position (as disclosed in paragraph [0029]), wherein the retaining feature extends from the web portion of the dual barrier seal (as seen in Fig. 2, etc.).

With regard to claim 13, Glassman discloses a removal feature (12, as seen in Fig. 2) shaped to allow removal of seal ring from contact with the sealing surfaces (as disclosed in paragraph [0028]), wherein the removal feature extends from or into the seal ring and the 

With regard to claim 14, Glassman discloses that the dual barrier seal comprises an austenitic nickel-chromium alloy (as disclosed in paragraph [0021]).

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but are not persuasive.
Applicant main arguments against the prior art rejection are all with reference to the broadest reasonable definition of “toroidal” and that Glassman allegedly fails to disclose the inner sealing surface being one of “partially toroidal or partially elliptical with two focal points that have different locations” as Glassman allegedly only discloses that the surface is spherical or radiused. Examiner notes that the independent claims require either a surface that is at least partially toroidal surface or at least partially elliptical, wherein if it is the at least partially elliptical surface the surface has two focal points that are not located in the same position (e.g. excluding a spherical surface).  This argument is not persuasive as Glassman discloses at least a partially toroidal surface. Specifically the radiused surface (as seen in Figs. 5, 6 and described in paragraph [0037], etc.) can be considered partially toroidal as it is an annular curved surface that is curved in cross-section. Additionally contrary to Applicant’s arguments a toroid does not have to have a spherical cross-section (see definitions such as “a surface generated by a closed plane curve rotated about a line that lies in the same plane as the curve but does not intersect it” (https://www.merriam-webster.com/dictionary/toroid), “a surface generated by the revolution of any closed plane curve or contour about an axis lying in its plane.” (emphasis added) (https://www.dictionary.com/browse/toroid), and “in mathematics, a toroid is a surface of revolution with a hole in the middle” (https://en.wikipedia.org/wiki/Toroid)). As Applicant’s specification does not require a specific definition of toroidal that would exclude such definitions they are considered to be incorporated in the broadest reasonable interpretation of such and thus there is necessarily a different cross-sectional shaped toroid that has a shape of part of the sealing surface of Glassman (as any annular surface that is curved in cross-section would). Additionally Applicant always recites “at least partially toroidal” which does not require that an entire toroidal surface be present, but rather any surface that can be part of a toroid. Furthermore nowhere does Applicant claim or disclose that the entirety of the sealing surface has to have the claimed shape and a surface that includes a portion that could be part of one of the near infinite variety of known toroids would read on such. See Examiner annotated Fig. 6 below for one example of a toroid, which illustrates Glassman discloses the argued limitations, as a toroid does not have to have only a circular cross-section and as Applicant has only claimed “at least partially” toroidal.

    PNG
    media_image1.png
    405
    612
    media_image1.png
    Greyscale

Examiner appreciated Applicant’s arguments regarding the purported benefits of Applicant’s invention, but such does not overcome the above grounds of rejection as Glassman anticipates the claimed limitations.
However in the interest of advancing prosecution, Examiner recommends claiming the more specific structure/shape of the sealing surfaces if such is what Applicant believes is an improvement over the prior art, and assuming 112(a) written description support for such specifics can be found in the original disclosure. And furthermore if it the amount of contact area/pressure between the sealing surface of the lips and the annular members it is recommended Applicant claim more of how the seal and the members interface (e.g. the shape of the surface that contact the sealing lips, the amount of contact area, the amount of contact pressure therebetween, etc.), again assuming 112(a) written description support for such specifics can be found in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675